Submission of a controversy upon an agreed statement of facts. The plaintiff and the individual defendants, copartners, entered into a contract for the sale by the plaintiff and the purchase by said defendants of improved real property situated in the city of Poughkeepsie. The contract provides for cancellation thereof in the event the property cannot be used for said defendants’ business purposes without violating the Zoning Ordinances of the City of Poughkeepsie. The individual defendants have refused title. They propose to use the premises for furniture storage, warehouse, garage and general furniture repairs. The premises are partly in a residence and partly in a commercial district. Prior to and at the time of the enactment of the ordinances the premises were used for relatively heavy manufacturing. Since those times the same use continued as a lawful nonconforming use, and within the past three years the premises have been used for lighter manufacturing. The defendant City of Poughkeepsie has joined in the stipulation of agreed facts and has submitted to the jurisdiction of the court. Judgment unanimously directed in favor of plaintiff as demanded in the stipulation, and without costs, as agreed. This court finds as a fact that the proposed business activity is equivalent to, or a more restricted use, within the meaning of the particular local ordinances applicable, than the present or past business activities on the premises. These ordinances anticipate the legality of change from one nonconforming use to another nonconforming use of a more restricted character. Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ.